NO. 12-04-00173-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
LESTER STEELE,                                             §                APPEAL FROM THE 241ST
APPELLANT
 
V.                                                                         §                JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                         §                SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
            Appellant Lester Steele pleaded guilty to burglary of a habitation and was placed on probation
for ten years.  Following a motion by the State, the trial court revoked Appellant’s probation and
sentenced him to ten years of imprisonment.  Appellant’s counsel has filed an Anders


 brief, stating
that the record does not present any meritorious points for appeal.  Appellant has not filed a pro se
brief.  We affirm.
 
Background
            Appellant was charged by indictment burglary of a habitation.  On October 15, 1999,
Appellant agreed to plead guilty to the offense and was placed on probation for ten years with thirty 
days of confinement in the Smith County Jail.  On March 19, 2004, the State filed an “Application
to Revoke Community Supervision,” alleging that Appellant had violated one or more of the terms
of his probation.  At the hearing on the State’s motion, Appellant pleaded “true” to each of the
allegations made in the motion.  At the conclusion of the hearing, the trial court found all of the
State’s allegations “true,” revoked Appellant’s probation, and sentenced him to ten years of
imprisonment.  Appellant filed a pro se notice of appeal.
 
Analysis Pursuant to Anders v. California 
            Appellant’s counsel has filed a brief in compliance with Anders and Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969), stating that he has diligently reviewed the appellate record
and is of the opinion that the record reflects no reversible error and that there is no error upon which
an appeal can be predicated.  He further relates that he is well acquainted with the facts in this case. 
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), Appellant’s brief presents a chronological summation of the procedural history of the case and
further states that Appellant’s counsel is unable to raise any arguable issues for appeal.
            After conducting an independent examination of the record, we conclude that there are no
arguable grounds for appeal.  As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for
consideration with the merits of the appeal.  Having done so and finding no reversible error,
Appellant’s counsel’s motion for leave to withdraw is granted and the trial court’s judgment is
affirmed.
 
Opinion delivered June 22, 2005.
Panel consisted of Worthen, C.J., and Griffith, J.
DeVasto, J., not participating.
 
 
 
 
(DO NOT PUBLISH)